DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 2, 4, 6-17 and 21-23 are allowed.
Claims 3, 5 and 20 are cancelled.
Claims 18-19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2017.  Claims 18 and 19 are cancelled herein.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ken Cheney on March 5, 2021.
The application has been amended as follows: 
	Please cancel claims 18 and 19.
Please amend claim 1, claim 7, claim 8, claim 9 and claim 11 as follows:
1. A method of reducing false alarms associated with vital-sign monitoring, the method comprising:
obtaining, from a sensor interface, a plurality of first parameter values associated with a vital-sign and sampled at first predetermined measurement intervals according to a first mode of operation;

is outside of a first threshold limit;
switching, based on a respective first parameter value of the plurality of first parameter values being outside of a first threshold limit, to a second mode of operation in which a plurality of second parameter values associated with the vital-sign are obtained based on a sampling at second predetermined measurement intervals that are shorter than a respective first measurement interval of the first predetermined measurement intervals;
obtaining, during the second mode of operation, the plurality of second parameter values associated with the vital-sign based on the sampling at the second predetermined measurement
intervals that are shorter than the respective first measurement interval of the first predetermined
measurement intervals;
determining that a predetermined number of the second parameter values are rising
consecutively after the second mode of operation is entered;
providing a first alarm notification for the vital-sign responsive to the predetermined number of the second parameter values rising consecutively after the second mode of operation is entered; and
reverting to the first mode of operation when a predetermined number of the plurality of second parameter values are within the first threshold limit.
7. The method of claim 1, further comprising filtering out medically insignificant events, including at least one of noise or a movement of a patient, from each of the plurality of first parameter values obtained during 
8. The method of claim 1, wherein each of the plurality of first parameter values are obtained during is performed by a wireless vital-sign monitor patch comprising a processor and configured to be affixed to a human body.
9. The method of claim 1, further comprising entering an alarm condition when a predetermined number of sequential parameter values of the plurality of second parameter values rise consecutively.
11. A vital-sign monitor, comprising:
a sensor configured to generate, during each of a series of first predetermined measurement intervals while the vital-sign monitor is in a first mode of operation, a plurality of data samples of a vital-sign of a patient at a first sampling rate;
a memory configured to store commands;
a processor configured to execute the commands stored in the memory, and upon execution of the commands, to cause the vital-sign monitor to:
obtain, from the sensor, a plurality of first parameter values, a first parameter value generated from a plurality of respective data samples obtained during a respective interval of the series of first predetermined measurement intervals;
determine that a respective first parameter value of the plurality of first parameter
values is outside of a first threshold limit;
switch, based on a respective first parameter value of the plurality of first parameter values being outside of the first threshold limit, to a second mode of operation in which a plurality of second parameter values associated with the vital-sign are obtained;
obtain, during the second mode of operation, the plurality of second parameter values associated with the vital-sign based on sampling at second predetermined measurement intervals shorter than a respective first measurement interval of the first predetermined measurement intervals;
determine that a predetermined number of the second parameter values are rising consecutively after the second mode of operation is entered;

revert to the first mode upon a return of a predetermined number of the plurality of second parameter values to within the first threshold limit; and
a wireless transceiver configured to provide an alarm notification to a surveillance server when the second mode of operation is being entered and a predetermined number of the plurality of second parameter values are outside a second threshold limit that is greater than the first threshold limit.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 1, 2, 4, 6-10 and 21-23 are statutory and patent-eligible under 35 USC 101 because, while claim 1 recites the steps of “determining that a respective first parameter value of the plurality of first parameter values is outside of a first threshold limit” and “determining that a predetermined number of the second parameter values are rising consecutively after the second mode of operation is entered” which are abstract ideas directed to mental processes, the additional elements recited in the claim provide an inventive concept. These additional elements include the steps of switching to a second mode of operation based on a first parameter value being outside a first threshold limit, providing a first alarm notification responsive to a predetermined number of second parameter values rising consecutively after the second mode of operation is entered and reverting to a first mode of operation when a predetermined number of second parameter values are within a first threshold level. These elements, when considered in combination, are not well-understood, routine and conventional in the field of vital-sign monitoring and thereby they constitute an inventive concept that is sufficient to render the claims significantly more that the recited abstract ideas.
(B) Claims 11-17 are statutory and patent-eligible under 35 USC 101 as the claims recite a vital-sign monitor comprising non-generic computer elements including a sensor for generating data samples of a vital-sign and a wireless transceiver. In addition, the claims recite that said vital-sign monitor is configured to perform physical steps which in combination with the non-generic computer elements provide an inventive concept. The non-generic computer elements and the physical steps are elements recited in addition to the abstract ideas of “determine that a respective first parameter value of the plurality of first parameter values is outside of a first threshold limit” and “determine that a predetermined number of the second parameter values are rising consecutively after the second mode of operation is entered”. These elements, when considered in combination, are not well-understood, routine and conventional in the field of vital-sign monitoring and thereby they constitute an inventive concept that is sufficient to render the claims significantly more than the recited abstract ideas.
 (C) Claims 1, 2, 4, 6-17 and 21-23 are free of art under 35 USC 102 and 103 because the closest prior art in the field of alarm algorithms for vital-sign monitoring does not teach or of fairly suggests a vital-sign monitoring method and a system configured to switch to a second mode of operation when a a parameter value sampled at a first predetermined measurement interval during a first mode of operation exceeds a threshold value and, further configured to determine, in the second mode of operation, whether a predetermined number of second parameter values obtained at a second measurement interval rise consecutively. The prior art does not teach or fairly suggest a second mode of operation during which the second parameter values are sampled at a second predetermined measurement interval.  The closest related prior art to Gross teaches a processor configured to execute an alert algorithm which enables the setting of a “worsening condition” alarm. Said setting allows the vital-sign being monitored to continue to increase to a “worsening limit” for up to 30 minutes and, at the expiration of the 30 minutes if the vital-sign persists above the worsening limit an alarm is issued. However, there is no teaching in Gross that the vital-sign is sampled in a second mode of operation at a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4, 6-17 and 21-23  are allowed.
Claims 3, 5 and 18-20 are cancelled.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1631                        
                                                                                                                                                                                /Lori A. Clow/Primary Examiner, Art Unit 1631